Title: From Thomas Jefferson to Cavelier fils, 27 July 1789
From: Jefferson, Thomas
To: Cavelier (Cavallier), M., fils



Sir
Paris July 27. 1789.

The troubles which have existed here for some time and interrupted all attention to business, prevented my acknoleging the  receipt of your favor of June 20. I have now to add that of the 24th. instant. With respect to the shipments of flour and grain for your port, neither our republic nor it’s ministers meddle with any thing commercial. They leave their commerce free, to their citizens and others, convinced it is never better than when left to itself.—Mr. Gouverneur Morris an eminent merchant of Philadelphia, sets out tomorrow or next day for England by way of Dieppe. Perfectly informed on the commerce of the United States, he will be able to give you any details on that subject you may desire. By him I shall take the liberty of sending letters to be forwarded by the Hudson which you are so good as to inform me will sail soon from your port for New York. I have the honor to be with great respect Sir Your most obedt. humble servt.,

Th: Jefferson

